DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Quayle Action
 	This application is in condition for allowance except for the following formal matters: 
In the Claims:
 	Claims 1-14 are objected to because of the following informalities:  
 	(1) Claim 1 recites “the first RF generator” at line 9 should be changed to “the first radio frequency (RF) generator”. 
 	(2) Claim 1 recites “a second RF generator” at lines 13 and 18 should be changed to “the second radio frequency (RF) generator”.
 	(3) Claim 2 recites “the first RF generator” at line 3 should be changed to “the first radio frequency (RF) generator”.
 	(4) Claim 2 recites “the second RF generator” at line 5 should be changed to “the second radio frequency (RF) generator”.
 	(5) Claim 4 recites “the first RF generator” at lines 2 and 3 should be changed to “the first radio frequency (RF) generator”.
 	(6) Claim 10 recites “-4 to -2°Celsius (C)” should be changed to “-4 to -2 degrees Celsius (C)” 

 	Appropriate correction is required.

 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Indication of Allowable Subject Matter
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Flugstad (US 6,657,173) and Ottaway (US 6,914,226).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, the steps of positioning the load to electrically coupled with a second electrode late for a second time period, wherein a second impedance match module is electrically coupled between the second electrode plate and a second RF generator, and wherein the second impedance match module is associated with a second range of temperatures between the start and end temperature different from the first range of temperatures; and applying a second RF signal to the load for a portion of the second time period during which the load is at a temperature within the second range of temperatures , the second RF signal comprising another RF signal generated by the second RF generator and impedance matched by the second impedance match module.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JIMMY CHOU/Primary Examiner, Art Unit 3761